Citation Nr: 1128230	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsil with lymph node involvement, claimed as due to exposure to herbicides and insecticides.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  In March 2010 the Board remanded this claim for additional development, and it has now been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he developed cancer of the tonsils as a result of exposure to herbicides and insecticides in service.  The Veteran initially claimed that his exposure to herbicides took place in Thailand, while he was investigating various accidents and while inspecting ships in port.  The Veteran also indicated that his plane stopped in Vietnam when he was leaving Thailand, although it was unclear whether the Veteran was claiming that he got off of the plane at that time.  The RO was unable to substantiate the Veteran's claimed exposure to herbicides in Thailand.

After the previous remand herein, the Veteran advanced a new claim of exposure to herbicides, specifically, that he went to Danang, Vietnam on temporary duty as a prisoner escort.  The Veteran provided a copy of Special Orders 190, which were orders for personnel to return to the United States from Thailand.  Handwritten on that order is the notation, "Sgt Wright is TDY Danang, Vietnam, prisoner escort by C130 July 69."  It is unclear who the author of this notation is and whether it was present on the original document or added later.  It does not seem consistent with the rest of the contents of the order.  The Veteran also provided a copy of a weapons card upon which somebody wrote "Sgt Wright prisoner escort Danang, Vietnam, SSG to July 69, hood weapons room."  Again, it is unclear who the author of the handwritten notation was or when this notation was placed on the weapons card.  In light of these circumstances, the Board finds that an effort should be made to obtain a copy of the original Special Orders in order to ascertain whether the handwritten notation is on the original document.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact appropriate sources to obtain a copy of the original Department of the Army, Headquarters, United States Army Support, Thailand, Special Orders Number 190, dated 9 July 1969.  If possible, original orders should be obtained, and if possible, it should be determined whether people in the Veteran's unit served on TDY assignments.  If obtained, the document should be associated with the claims file.  If it cannot be obtained, then the claims file should document the attempts that were made to obtain a copy of the Special Orders and a formal finding of unavailability should be made.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated, with consideration given to whether the original of Special Orders Number 190 confirms the Veteran's claimed service in Vietnam.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


